Citation Nr: 1428096	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-35 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a low back disability prior to August 30, 2011, and a rating higher than 40 percent since.

2.  Entitlement to a higher (compensable) initial rating for associated radiculopathy of the left lower extremity.

3.  Entitlement to a higher (compensable) initial rating for associated radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA), in part, from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, among other things, granted his claim of entitlement to service connection for a low back disability and assigned an initial 20 percent rating for it.  In response he requested a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This staging of the rating compensates the Veteran for this variance).  

The Board remanded this claim in July 2011 for further development, including to obtain all outstanding treatment records and to have the Veteran reexamined to reassess the severity of his low back disability (degenerative disc disease (DDD) of the lumbar spine, status post laminectomy).

In an August 2012 rating decision since issued, the Appeals Management Center (AMC) partially granted his claim for a higher rating, assigning a higher 40 percent rating for his low back disability as of August 30, 2011.  He has continued to appeal for an even greater rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (The granting of a higher rating does not abrogate a pending appeal, unless the Veteran receives the highest possible rating or expressly indicates he is satisfied or content with his new rating.).  So this claim now concerns whether he was entitled to an initial rating higher than 20 percent prior to August 30, 2011, and whether he has been entitled to a rating higher than 40 percent since.

This appeal also partly stems from the September 2012 rating decision additionally granting service connection for associated radiculopathy of the lower extremities, assigning an initial 0 percent (noncompensable) rating for each lower extremity. 


FINDINGS OF FACT

1.  Prior to February 5, 2011, forward flexion of the thoracolumbar (thoracic and lumbar) segment of the Veteran's spine was not limited to 30 degrees or less, but it has been effectively since that date, not just instead since August 30, 2011.

2.  But neither prior to nor since February 5, 2011, has he had favorable, certainly not unfavorable, ankylosis of his entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the immediately preceding 12-month period.

3.  Regarding the associated lower extremity radiculopathy, he has what amounts to mild, not moderate, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to February 5, 2011, the criteria are not met for an initial rating higher than 20 percent for the service-connected low back disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237 (2013).

2.  As of February 5, 2011, however, so not just as of August 30, 2011, the criteria are met for the higher 40 percent rating for this low back disability, though no greater rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237 (2013).

3.  As for the associated lower extremity radiculopathy, the criteria are met for a higher 10 percent initial rating for each lower extremity, though no greater rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To this end, upon receipt of a complete or substantially complete application, VA was required to inform him of any information and medical or lay evidence not of record:  (1) that was necessary to substantiate these claims; (2) that VA would obtain and assist him in obtaining; and (3) that he was expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO sent the Veteran a January 2009 VCAA notice letter concerning his claim, prior to initially adjudicating his claims in the October 2009 and September 2012 rating decisions at issue in this appeal, thus, in the preferred sequence.  Moreover, the claims concern his disagreement with the initial ratings assigned following the respective grants of service connection.  Once service connection was granted, the claims as they arose in their initial context were substantiated, and additional VCAA notice is not required concerning any "downstream" issue such as the initial rating or effective date assigned for the disability; so not receiving any such additional notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided an SSOC, citing the statutes and regulations governing the rating of his disabilities and containing discussion of the reasons or bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning these downstream 
initial-rating claims.

Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notices he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of showing that there is a VCAA notice error in timing or content, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.


VA also fulfilled its duty to assist him with these claims by obtaining all potentially relevant evidence, which is obtainable, and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his private medical records, VA outpatient treatment records, and records from the Social Security Administration (SSA).  He also had two VA compensation examinations assessing and reassessing the severity of his disabilities. 

Only if the record is inadequate or if there is a suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, VA performed two VA compensation examinations during the course of the increased rating period under appeal, with the most recent examination being in August 2011 following and as a direct result of the Board remanding the low back disability claim in July 2011.  The mere passage of time since that evaluation does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  That most recent VA examination is adequate as it provides the information needed to properly rate his disabilities in relation to the applicable rating criteria, especially when additionally considering the other evidence that also is in the file.  38 C.F.R. §§ 3.327(a), 4.2.

The Board thus concludes that all the available records and medical evidence have been obtained in order to make a fair determination as to these claims.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The Board has reviewed all of the evidence in the Veteran's physical claims file and the "Virtual VA" electronic folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  As mentioned, all reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present, and if there has been variance in the severity of the disability, different ratings may be assigned for different periods of time to compensate the Veteran for this, a practice known as "staging" the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

For the entire rating period under appeal, the Veteran's service-connected low back disability has been rated under Diagnostic Code 5243-5237.  38 C.F.R. § 4.71a.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic code in this case indicates that intervertebral disc syndrome (IVDS), i.e., DDD, under Diagnostic Code 5243, is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected low back disability is rated by analogy) is lumbosacral strain, which instead is evaluated under Diagnostic Code 5237.  C.F.R. § 4.71a.

Diagnostic Code 5237, for lumbosacral strain, is part of the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are to be evaluated separately under the appropriate diagnostic code.


According to the General Rating Formula, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when additionally considering the adjacent cervical segment).  See id.  

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In the August 2012 rating decision, on remand, the AMC granted the Veteran separate noncompensable ratings for radiculopathy of his lower extremities related to his service-connected low back disability.  As there is no diagnostic code specifically designed for radiculopathy-related disorders, they may be rated by analogy to Diagnostic Code 8520, disease of the sciatic nerve.  38 C.F.R. § 4.20.  Under Diagnostic Code 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Low Back Disability

Prior to February 5, 2011

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that his low back disability was appropriately evaluated as 20-percent disabling for the initial rating period prior to February 5, 2011.

During this initial period, the record contains no notation indicating forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The treatment records from this initial period contain multiple reports of treatment for low back pain.  In a September 2009 VA medical examination report, the Veteran reported experiencing constant severe pain in the low back, a history of fatigue, and difficulty walking past 50 yards, but specifically denied experiencing any flare-ups.  Upon examination, the VA examiner noted that thoracolumbar spine range of motion was limited to 60 degrees of flexion; 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation due to pain.  Upon repetitive motion testing, the VA examiner noted that the Veteran experienced limitation of forward flexion to 40 degrees due to pain, with all other findings remaining the same as during regular testing.  After reviewing an X-ray report, the VA examiner diagnosed mild degenerative changes of the thoracolumbar spine.  The VA examiner found no evidence suggesting ankylosis of the thoracolumbar spine. 

As already alluded to, when assigning a disability rating for an orthopedic disorder, the Board must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-07.  The September 2009 VA examiner noted that the only additional function loss of motion upon repetitive motion of the low back would be an additional loss of 20 degrees of forward flexion due to pain.  The Board notes that a limitation of forward flexion of the thoracolumbar spine to 40 degrees is above the limitation to 30 degrees contemplated by the criteria for the next higher 40 percent rating under Diagnostic Code 5237.  38 C.F.R. § 4.71a. 

The Board has considered the Veteran's reports of pain in his back noted throughout the record of evidence for the initial rating period prior to February 5, 2011.  The Board also has considered the medical findings of pain, fatigue, and lack of endurance noted in the treatment records from that period.  Yet, the presence of pain, fatigue, and lack of endurance are contemplated in the rating criteria.  The Veteran's pain upon use of the back for that period was not noted to cause a limitation of forward flexion to the 30-degree limit required for the next higher 40 percent rating under Diagnostic Code 5237.  Id.  Moreover, the record also does not contain any evidence of favorable ankylosis of his thoracolumbar spine or any notation indicating that he had a limitation of motion of the back of such severity as to more nearly approximate the favorable anklyosis of the lumbosacral spine, also listed in the criteria for the next higher 40 percent rating under Diagnostic Code 5237.  There are even higher ratings for unfavorable ankylosis of the thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent).


Note (5) in 38 C.F.R. § 4.71a, DCs 5235-42, provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

It has not been shown the Veteran has either favorable or unfavorable ankylosis or, as mentioned, that his forward flexion (at least for this initial period) was limited to 30 degrees or less.  At worst, even considering his pain, it was limited instead to 40 degrees.

In addition, the record contains no evidence indicating he experienced incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a 12 month period, as required for a next higher 40 percent rating under the Formula for Rating IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Therefore, for the period prior to February 5, 2011, the evidence does not indicate that his low back disability symptomatology more nearly approximated that required for the next higher 40 percent rating, including because of pain, fatigue, weakness, and lack of endurance.  See 38 C.F.R. § 4.71a; Deluca, at 206-07.

As of February 5, 2011

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that his low back disability more nearly approximated the requirements for the higher 40 percent rating as of February 5, 2011 (so not, instead, just as of August 30, 2011).

In a February 5, 2011 private treatment record, a private examiner reported that forward flexion of the thoracolumbar spine was limited to 25 percent of its normal motion due to pain.  See 38 C.F.R. § 4.71a, Plate V, listing the normal ranges of motion of the low back (thoracolumbar spine) as from 0 to 90 degrees for forward flexion, from 0 to 30 degrees of backward extension, from 0 to 30 degrees of lateral flexion, and from 0 to 30 degrees of rotation.  So 25 percent of the normal 90 degrees of forward flexion (i.e., only 1/4 of the normal) means the Veteran only had forward flexion to 22.5 degrees.  As is evident, that was less than the 30 degrees maximum required for the higher 40 percent rating.

In an August 30, 2011 VA medical examination report, the Veteran reported experiencing fatigue, weakness, and constant moderate-to-severe pain in his spine, but denied experiencing any incapacitating episodes.  Upon examination, the VA examiner noted that thoracolumbar spine range of motion was limited to 30 degrees of flexion; 10 degrees of extension, 10 degrees of bilateral lateral flexion, and 10 degrees of bilateral rotation, with pain evidenced by grimacing throughout all ranges of motion.  After reviewing an X-ray report, the VA examiner diagnosed, in pertinent part, degenerative disc disease/degenerative joint disease of the lumbar spine. 


In the August 2012 rating decision, on remand, the AMC assigned the higher 40 percent rating from the date of the most recent VA medical examination, specifically, on August 30, 2011.  Yet, in both the February 5, 2011 private treatment record and the August 30, 2011 VA medical examination report, the examiners respectively noted that the Veteran's range of motion of the thoracolumbar spine was limited to 30 degrees or less.  He therefore is entitled to the higher 40 percent rating as of the earlier date - that being February 5. 2011.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

But, as already explained, he never has had ankylosis of any segment of his spine (thoracolumbar or the adjacent cervical segment), either of the favorable much less unfavorable variety.  And since definitely never unfavorable, he cannot receive a rating higher than 40 percent under DCs 5235-5242 of the General Rating Formula.  In order to support a finding of unfavorable ankylosis of the entire lumbar or thoracolumbar spine, as required for the next higher 50 percent rating under these codes, the evidence must indicate his lumbosacral spine is fixed in flexion or extension.  See Note (5) in 38 C.F.R. § 4.71a, DCs 5235-42.  Moreover, the evidence must demonstrate that the anklyosis itself has resulted in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Here, though, the Veteran has not been diagnosed with anklyosis (favorable or unfavorable) of his thoracolumbar spine.  Therefore, the evidence indicates his low back disability does not meet the criteria required for the next higher 50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.


The Board also, as required, has considered whether the Veteran's low back disability is manifested by functional loss due to pain, weakness, premature or excess fatigability, incoordination, or other criteria not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 206-07.  He has reported experiencing pain, weakness, and fatigability related to his back, including pain throughout his entire range of motion.  Again, though, as explained in Mitchell, the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Under some circumstances, such symptoms could be deemed tantamount to the complete fixation of flexion and extension of the thoracolumbar spine contemplated by an ankylosis diagnosis.  Yet, the Veteran's low back disability symptomatology for the initial rating period in question did not more nearly approximate the other criteria required for a 50 percent rating under Diagnostic Code 5237, specifically difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Moreover, the record for the period from February 5, 2011 contains no indication he experienced incapacitating episodes having a total duration of at least six weeks during a 12-month period, as required for a next higher 60 percent rating under the Formula for Rating IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, for the period from February 5, 2011, going forward the evidence does not indicate that his low back disability symptomatology more nearly approximated that required for rating exceeding 40 percent, including because of pain, fatigue, weakness, and lack of endurance.  See 38 C.F.R. § 4.71a; Deluca, at 206-07.


Associated Radiculopathy of the Lower Extremities

Because of his underlying low back disability, the Veteran has what amounts to mild, though not moderate, moderately severe or severe, incomplete paralysis of the sciatic nerve.  He therefore is entitled to a 10 percent rating for this additional disability under Diagnostic Code 8520, for each lower extremity.

In several statements included in the record of evidence, he reported experiencing pain in his back radiating into his lower extremities.  In the August 2011 VA medical examination report, the VA examiner noted that a motor examination of the lower extremities was essentially normal, and that there was no indication of loss of muscle tone or muscle atrophy.  Yet, the VA examiner noted decreased sensation to pinprick testing at the S1 dermatome to each foot.

The Board finds that such symptomatology more nearly approximates the mild incomplete paralysis of the sciatic nerve in each lower extremity required for respective 10 percent ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

That said, the Board also finds that the Veteran's radiculopathy symptomatology did not more nearly approximate the moderate incomplete paralysis of the sciatic nerve required for next higher 20 percent rating under the same Diagnostic Code.  He has experienced radiating lower extremity pain because of his service-connected low back disability, also however because of a service-connected left knee disability, both of which have affected his ability to walk.  Yet, the objective evidence does not indicate radiculopathy symptomatology manifested by any symptoms other than numbness at the ankle.  Therefore, the Board finds that his radicular symptoms have not more nearly approximated the level of impairment required for an even higher 40 percent rating under Diagnostic Code 8520.  Id.


Extra-schedular Ratings

In considering these claims for higher initial ratings, the Board also has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the symptoms associated with the Veteran's service-connected low back disability, including the associated lower extremity radiculopathy, are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, so the Board finds that the rating criteria reasonably describe his disabilities.  The symptoms he has reported (such as limited range of motion of his thoracolumbar spine, including because of the extent of his pain, also radiating numbness in his lower extremities, etc.) are the type of symptoms specifically contemplated by the schedular rating criteria.  


As such, the schedular evaluations contemplate his level of low back disability symptomatology, and the Board need not determine whether there is an exceptional disability picture exhibiting other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria are inadequate to rate his disabilities, the Board is not required to remand these claims to the RO for the procedural actions outlined in this VA regulation.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating higher than 20 percent for the low back disability prior to February 5, 2011, is denied. 

However, the higher 40 percent rating for this low back disability is granted from an earlier effective date - namely, as of February 5, 2011, rather than just as of August 30, 2011 - subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 40 percent, however, either prior to or since February 5, 2011, is denied.

But higher 10 percent initial ratings, rather than 0 percent initial ratings, are granted for the associated radiculopathy of the left and right lower extremities.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


